Order entered September 6, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00929-CV

                            MATHESON TRI-GAS INC., Appellant

                                             V.

                     MAXIM INTEGRATED PRODUCTS INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-387

                                          ORDER
       The Court has before it appellee’s September 4, 2013 unopposed motion to extend

deadline for filing appellee’s brief. The Court GRANTS the motion and ORDERS appellee to

file its brief by October 4, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE